     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 1 of 38
                                                                       1




1                     UNITED STATES DISTRICT COURT

2                       DISTRICT OF MASSACHUSETTS

3                                         No. 1:18-cr-10249-WGY

4

5    UNITED STATES OF AMERICA

6

7    vs.

8

9    MARK MOFFETT

10

11                                *********

12

13                        For Jury Trial Before:
                          Judge William G. Young
14

15                    EXCERPT:     Closing Arguments

16
                          United States District Court
17                        District of Massachusetts (Boston.)
                          One Courthouse Way
18                        Boston, Massachusetts 02210
                          Thursday, December 19, 2019
19

20                                 ********

21

22                REPORTER: RICHARD H. ROMANOW, RPR
                       Official Court Reporter
23                   United States District Court
           One Courthouse Way, Room 5510, Boston, MA 02210
24                     bulldog@richromanow.com

25
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 2 of 38
                                                                       2




1                         A P P E A R A N C E S

2

3    KRISS BASIL, ESQ.
     RACHEL Y. HEMANI, ESQ.
4       United States Attorney's Office
        One Courthouse Way, Suite 9200
5       Boston, Massachusetts 02210
        (617) 748-3387
6       E-mail: Kriss.basil@usdoj.gov
        For the United States of America
7

8    E. PETER PARKER, ESQ.
        Law Office of E. Peter Parker
9       151 Merrimac Street
        Boston, Massachusetts 02114
10      (617) 742-9099
        Email: Peter@parkerslaw.com
11     for the defendant

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 3 of 38
                                                                       3




1            P R O C E E D I N G S

2            (EXCERPT Begins.)

3

4    CLOSING ARGUMENT BY MR. BASIL:

5          Good morning, ladies and gentlemen, thank you for

6    your service on this jury.          "I was the puppet master,"

7    you know those words, it's where we began, and it's

8    where we end this case.         The "puppet master," that's how

9    he thought of himself, but that's also how he thought

10   about other people, "puppets," the doctors, the nurses,

11   the patients.      Now they trusted him, they believed in

12   him, they entrusted him with completion of these forms,

13   and he used them to commit fraud.            You've seen the false

14   insurance letters, you've seen the false diagnoses, the

15   false medication histories, medications patients were

16   never on, the false lab values, lab values that don't

17   exist anywhere except on the forms that he filled out.

18   You've seen the false prescriptions.

19         The evidence here shows, beyond a reasonable doubt,

20   that Mark Moffett committed insurance fraud and that he

21   used his friends' identities to do it.              For the next few

22   minutes I'm going to walk you through the evidence that

23   shows that.      Let me start with what's called "The scheme

24   to defraud."

25         Now you've heard a lot about HoFH, "Homozygous
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 4 of 38
                                                                         4




1    Familial Hypercholesterolemia," what it is and what it

2    isn't.     Now you know it's a super rare disease and you

3    know that it is not in any patient records you have seen

4    in this case, not once, not ever.            The doctors just did

5    not have this diagnosis.          And you've heard how important

6    medical records are to these doctors.             They know that

7    other doctors are relying on them when they document

8    care.     They know that when they write down a diagnosis,

9    another doctor is going to see it, and that means

10   continuity of care for the patient.             And you know from

11   the doctors that the medication history matters because

12   a doctor wants to know what meds the patient is on so a

13   doctor doesn't prescribe a medication that causes a bad

14   result.     The doctors did not make this diagnosis.

15         You also know that HoFH is not in the marketing

16   pitch from that man there.          Yes, HoFH is in the official

17   Aegerion documents, but you heard witness after witness

18   tell you that when Moffett talked about this drug,

19   Juxtapid, this $300,000-a-year drug, he didn't say

20   "HoFH," he said "statin intolerance and high

21   cholesterol," that's way broader than HoFH.               And you

22   know it's true because you have Moffett's e-mails where

23   he says the same thing.

24         When Moffett actually tells doctors how to use this

25   drug and who to use it with, he doesn't say "HoFH."
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 5 of 38
                                                                        5




1    When you go into the jury room, look at Exhibits 153,

2    177, and 235, "patients with LDLC over 150," "patients

3    that may be intolerant of statins," "LDL Refractory

4    slash challenging," that's not HoFH, that's high

5    cholesterol, that's statin intolerance, and you heard

6    from the doctors that's not HoFH.

7          He even gives his own criteria for what kinds of

8    patients he thinks they should use.             Ladies and

9    gentlemen, Mark Moffett is not a doctor, he does not get

10   to diagnose patients, doctors do.            The doctors are going

11   to tell you, and you've heard them say, they were

12   prescribing this drug off-label, exactly how he marketed

13   it.   You know where HoFH is in this case, it's on the

14   insurance forms, in the writing you know, it's on the

15   prior authorizations, it's in the false insurance

16   appeals letters.       And you know how HoFH got there, he

17   put it there and you know he did because you've seen him

18   do it.

19         This is his e-mail to Julie Santarelli and Tracy

20   Shelabarger, "Under diagnosis code, don't put

21   'hyperlipidemia,' just put '272.0 HoFH.'              Sorry it's

22   duplication, but insurance companies suck."               Julie

23   Santarelli and Tracy Shelabarger told you that Moffett

24   told them to say that to get the insurance company to

25   pay, and you know it's true because you have Exhibit
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 6 of 38
                                                                           6




1    139, you can see him do it, "Don't put the real

2    diagnosis, say HoFH."

3          Now, ladies and gentlemen, this is a $300,000 a year

4    contract with a narrow indication from the FDA.                   You've

5    heard that this drug has a black-box warning, you know

6    that you have to test every single month to make sure

7    that there's no liver damage to the patient.               Well the

8    problem for Mr. Moffett is that there were no HoFH

9    patients, none of these doctors had them, so he just

10   marketed for something else, and the doctors prescribed

11   it for something else.

12         But, ladies and gentlemen, Medicare Part D can't pay

13   off-label, Medicare Part D pays for the medically-

14   accepted indication and that, in this case, is the FDA

15   approval.     Medicare Part D doesn't pay for experimental

16   uses, Medicare Part D pays for what is proven to work in

17   the population it's proven to work in.              That's the

18   condition in the federal rules, and commercial plans

19   have similar limitations.          The insurance company, they

20   look at the diagnosis, they look at the medication

21   history.     This information for them was material.                They

22   assumed and relied on the fact that there was a valid

23   prescription issued by the physician.

24           "Here, Doctor, sign this," that's not a valid

25   attestation, you have to know what you're doing when you
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 7 of 38
                                                                        7




1    sign a document.       These doctors never intended to attest

2    to a diagnosis consistent with HOFH.             And these facts

3    were material, that means capable of influencing the

4    insurance company's coverage decision.              It doesn't mean

5    the last final fact that determined everything they did,

6    it just means capable of affecting their decision.                And

7    that's why Moffett said here, "Don't put

8    hyperlipidemia," because he knew the insurance companies

9    cared.

10            For Moffett, fraud was the answer.           His motive was

11   the bonus.     And there they are, thousands of dollars

12   each time he got this done.          And later on, ladies and

13   gentlemen, just for getting the paperwork, he got money.

14   That is the scheme for fraud in this case.

15            Now at the beginning of this case we told you that

16   we would prove two things beyond a reasonable doubt.

17   First, that Moffett had a scheme to defraud by

18   submitting false patient information, false diagnoses,

19   to insurance companies, that's the first thing, and

20   second, that he used the doctors' identities to do it,

21   and you've heard that's their names, their NPI numbers,

22   and their signatures.         That's aggravated identity theft.

23   You've now seen the evidence and you know the evidence

24   proves he committed these crimes.

25            Judge Young is going to instruct you on all of the
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 8 of 38
                                                                         8




1    elements of these crimes.          He'll explain, for example,

2    that wire fraud requires an interstate fax or an e-mail

3    or a phone call, the wire doesn't have to be the thing

4    that is fraudulent, it can just be in furtherance of the

5    fraud scheme, and I expect Judge Young is going to give

6    you a verdict slip that helps you see where the wires

7    are for each of these.

8            I expect that Judge Young will tell you that you

9    can convict Moffett whether he did everything by himself

10   or whether there were some other people involved or

11   whether he used other people to commit the fraud.                 So if

12   you find that Moffett committed his crimes by using

13   Marti Quinones, or Julie Santarelli, or Tracy

14   Shelabarger, you can still find him guilty if he

15   willfully used them to commit the crime.

16           Let's use -- let's go to an example of that.               (On

17   screen.)     This is Mr. Moffett's e-mail to Marti Quinones

18   telling her how to fill out the form, "Here are the

19   answers for the attached form."            He tells her to report

20   a false diagnosis of HoFH.          You know it's false because

21   it's not in the medical record.            You know it's false

22   because Dr. Dande told you he didn't diagnose this

23   patient with HoFH and he has never diagnosed any patient

24   with HoFH.     You know it's false because Allyson Gough

25   didn't even know what HoFH was.
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 9 of 38
                                                                           9




1            Moffett told Quinones to say that the patient had

2    a skin fiberglass test.         You know that's false.            Nobody

3    even knows what that test is.           Nobody knows.

4            Moffett even attached the form to fill out, he

5    knew what questions the insurance company was asking, he

6    knew what mattered to the insurance company.               It's all

7    right there.      When Quinones faxed that form, that's the

8    wire, the crime is complete, and with that evidence you

9    can convict him.       Moffett made $11,000 from this.              That

10   was the puppet master at work.           And you can hear the

11   puppet master at work in real-time.

12           Remember that phone call with his girlfriend,

13   Julie Santarelli, when she called on Patient Leslie

14   Griffith, Dr. Mishkel's patient, and this is Count 2 of

15   wire fraud that you're going to be looking at.                When you

16   go into the jury room, listen to Exhibit 54-01, the call

17   to CVS, and what you're going to hear is the CVS person

18   says, "What's the diagnosis?"           And she just says,

19   "Hyperlipidemia," it rolls right off her tongue, because

20   it's in the record.        It's easy.      But then she stumbles,

21   she says "Homozygous Familial Hyperlipidemia," she still

22   gets it wrong, but then she corrects it and she finally

23   gets it out, "Homozygous Familial Hypercholesterolemia."

24           Now that's a lie, HoFH is not in that patient's

25   medical record and Santarelli testified that Moffett was
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 10 of 38
                                                                              10




1     right there.      Now listen to it.

2              (Plays audio.)

3              Ladies and gentlemen, "He's telling me what to

4     do," that's what she told you, and you know that's true

5     because he bragged about it.          There it is, "Griffith

6     approved after Mishkel nurse appealed to BCBS over the

7     phone.    I was the puppet master as she spoke."

8              Santarelli's boyfriend, Mark Moffett, told her to

9     lie and she did.       Santarelli may not have known what

10    HoFH was, but she knew it wasn't in the chart, that's

11    why she couldn't just read it off the chart on that

12    call.    And Moffett, he made $9500 from that.             If you

13    want to see his bonuses, you can look at Exhibit 312,

14    they're all there.        And let's talk about the rest of

15    Dr. Mishkel's patients, there they are, and there are

16    the counts, the corresponding counts.

17             For each of these counts, you have the treatment

18    notes that show there was no diagnosis of HoFH.                   You

19    then have the prescriptions, the statements of medical

20    necessity with false information, the prior

21    authorization forms with false information, you have the

22    insurance letters with false information.              Dr. Mishkel

23    and Santarelli told you that those forms are in

24    Moffett's handwriting.        That's the same handwriting on

25    the letter that Moffett gave to Teresa Caldwell, the
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 11 of 38
                                                                           11




1     same writing that is in Mr. Moffett's employment file at

2     Aegerion -- and that's in Exhibits 2 through 7, and here

3     are examples.

4            In the upper corner, that's the letter that he

5     gave to Teresa Caldwell.         Here are the charts for Teresa

6     Caldwell.     (On screen.)      You know the false information

7     on these forms is in that handwriting.             Here's another

8     example.    (On screen.)      That's from the employment file.

9     Look how "Nilesh Goswami" is written when you look at

10    how it's written on the forms for Dr. Nilesh Goswami.

11    This is an example of one of these forms.              There's the

12    handwriting you know.        There's the diagnosis that

13    Dr. Mishkel tells you did not exist.            This is Wire Count

14    6, Identity Count 13, it's an e-mail, that's your wire

15    in this case.

16           And look also, there's a drug listed here,

17    Nevacor, it says it's current.           Now there's a treatment

18    note from that day, it's Exhibit 101.             Go look at it.

19    There's no Nevacor that day.          There is another note

20    hidden away from 2003 -- a note from 2003 is not current

21    in 2014.    That is a false medication history, because

22    Mr. Moffett knew that the insurance companies were

23    looking at what other drugs patients were on.               It was

24    material to them.       That is a trick to trick the

25    insurance company.       So let's talk about Teresa Caldwell
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 12 of 38
                                                                        12




1     and the other patients.

2            Teresa Caldwell wasn't even Dr. Mishkel's patient,

3     she told you that, Santarelli told you that, and Mishkel

4     told you that, and they all told you there is no

5     diagnosis of HoFH, and they all told you the real

6     diagnosis was statin intolerance, and you know that

7     Moffett knew that because he wrote it in the letter he

8     gave to Caldwell, it says that Dr. Gill and Dr. Mishkel

9     wanted it, wanted this drug for her because she was

10    statin intolerant.

11           But then there's a lot of other gobbledygook in

12    that letter, things about "LDL receptor activity" and

13    "blunted response."        There's no evidence of that in the

14    record, that wasn't something she had ever heard from a

15    doctor.    I guess she heard that from Dr. Moffett,

16    Dr. Moffett came up with that, Dr. Moffett apparently

17    had information about her genes.           Now Caldwell didn't

18    get Juxtapid in the end, but you know what?              Mark

19    Moffett got $2500 just for getting in those forms.

20           Roy Young?      There's no diagnosis in Roy Young's

21    chart either.      Dr. Mishkel told you that he did not

22    diagnose that man with HoFH, but Santarelli put it on

23    the form and she did it because Moffett told her to,

24    just like he told Tracy Shelabarger and just like you

25    saw him tell Shelabarger and Santarelli in Exhibit 139.
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 13 of 38
                                                                              13




1     And Moffett?      Well he got $9,000 on that one.           And you

2     know that Moffett knew he was committing fraud.

3             He has a good friend, Dr. Goswami.            He goes to

4     Dr. Goswami with a letter, Dr. Goswami looks at that

5     letter and says, "No, I will not sign that letter

6     because it has a false diagnosis," the diagnosis of

7     HoFH.     That diagnosis is not in the medical record.

8     Dr. Goswami told you that this patient isn't even

9     consistent with HoFH because of the triglyceride level,

10    it excluded the diagnosis.          But Moffett sent that letter

11    anyway.    And when the insurance company denied again, he

12    sent a second letter, that's Exhibit 79, that's the one

13    that Dr. Goswami told you he never even saw.

14            And then Dr. Dukkipati, the patient, Crystal

15    Houston, there's that writing you know again.               Now,

16    Dr. Dukkipati, he told you he didn't diagnose this

17    patient with HoFH, and that diagnosis again is not in

18    the chart.     And Dr. Dukkipati told you that this

19    signature on this form right here, that's not his

20    signature.     But remember, like Dr. Goswami,

21    Dr. Dukkipati told you that this patient's diagnosis

22    isn't even consistent with HoFH because of the

23    triglyceride levels on the patient.

24            Now, Mr. Moffett, he knew about that fact.                You

25    saw in Sarah Whipple's compliance decl. the criteria
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 14 of 38
                                                                              14




1     that Aegerion itself used to find patients, if

2     triglycerides are over 300, you're out, unless you have

3     a genetic test.      You saw all of those criteria in that

4     compliance decl., they also have the triglyceride level.

5     And you can look at the insurance form for Blue Cross

6     Blue Shield, it also has the triglyceride level.                  He

7     knew that.     It's not consistent with HoFH, it's not

8     HoFH, that's what the doctors testified to.

9            And so Dr. Dukkipati, he helps you understand a

10    fundamental fraud here, that's the prescription itself.

11    The attestation there is not valid, the doctor would not

12    sign that form knowing that attestation was there.                     And

13    again, ladies and gentlemen, "Here, Doctor, sign this,"

14    that is not getting a valid attestation.              And you know

15    the insurance company wouldn't pay if it weren't a

16    prescription.      And you know from Heather Rezendes, the

17    Compass lady, Compass wouldn't even process a claim if

18    they didn't have that prescription.            And Moffett, he got

19    $9,500 for this one.

20           Now Goswami, Mishkel, Dukkipati, they were

21    Moffett's friends, they trusted him, they knew him, they

22    socialized with him, he was welcome in their offices,

23    their office staff knew him, he could go in when he

24    wanted, he had access to the fax machine.              He got

25    signatures on forms, he had to, the fraud doesn't work
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 15 of 38
                                                                        15




1     without signatures.        The signatures looked like the

2     doctors' signatures.        They have to.      You don't commit a

3     crime like this unless the signatures look right, you've

4     got to get them one way or another.

5              How about the Mishkel swoosh we talked about?

6     It's not that hard, try it yourself, "zoop," there it

7     is.      But you know Dr. Mishkel wasn't signing letters

8     when he wasn't even in the office, when he was away in

9     another place testifying, you know he wasn't signing

10    letters as if he were the "President of Prairie

11    Cardiovascular," no one signs using a title they don't

12    have.    It's just a mistake he made?

13             I expect Judge Young is going to tell you an

14    additional fact here and that is -- he's not going to

15    tell you a fact, he's going to tell you a law about the

16    facts, and that is for aggravated identity theft, you

17    can't give permission to someone else to use your

18    identity to commit a crime, that's not with lawful

19    authority.     I'll say that again.        There is no lawful

20    authority to go out and use an identity to commit a

21    crime.    The false information on all of these forms,

22    when you look at the prior authorizations, it's in the

23    handwriting you know.

24             So we come to Dr. Nallamothu and there's that

25    writing you know.       A diagnosis of HoFH?        Yes.
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 16 of 38
                                                                         16




1     Dr. Nallamothu told you that he did not diagnose Janet

2     David with HoFH.       You can look at her chart.          It's just

3     not there.     But it's the same handwriting.           It's the

4     same handwriting on the forms in Mattoon with Dr. Dande,

5     it's the same handwriting in the office of Dr. Goswami,

6     it's the same handwriting right there.             There's a common

7     denominator and that denominator is the defendant, Mark

8     Moffett.

9            Now, Janet David, she didn't get this drug and on

10    the handwriting -- you can compare this handwriting to

11    know for a fact she didn't.          On one side here you've got

12    the form for Terry Twigg.         Dr. Goswami testified that

13    that is Mark Moffett's handwriting.            And on the right

14    you've got Janet David's.         (On screen.)      Just look at

15    it, it's clear.      As I said, Janet David, she didn't get

16    Juxtapid, but Mark Moffett got $2500 for getting that

17    form right there.

18           You've also seen the forged letter from

19    Dr. Nallamothu.      Dr. Nallamothu did not write that

20    letter.    You know who wrote that letter.            Just compare

21    the letters from all the different doctors, they all

22    pretty much look the same.          They've even got the same

23    titles.

24           Now in January of 2015, Moffett admitted to the

25    Aegerion compliance officer, Sarah Whipple, that he had
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 17 of 38
                                                                        17




1     written an assurance appeals letter, but he didn't tell

2     Whipple about the letter for Terry Twigg, and he didn't

3     tell Whipple about the letter for Teresa Caldwell, and

4     he didn't tell Whipple about the letter for Barbara

5     Lawrence, and he didn't tell Whipple about the letter

6     for Desandro, he didn't mention any of them because he

7     was hiding it because he knew it was wrong, the only

8     reason why he wouldn't say that.           She asked him, "Are

9     there any other letters?" and he said "No."

10             Now that was January of 2015.         And Whipple told

11    him, "Don't write letters like that, Mark, don't do it."

12    And you've seen the Nallamothu letter, that was

13    September of 2015.       Moffett knew what he was doing was

14    wrong.

15             Ladies and gentlemen, this is a scheme to defraud.

16    You know what happened here.          You've seen that fraud

17    plays on trust.      Fraud has to look real to work, it has

18    to look real.      Fraud is getting money with deception.

19    Deception works because it can trick people.               Fraud's a

20    show.    There is no reasonable doubt here, Mark Moffett

21    was pulling the strings on a fraud scheme.              Mark Moffett

22    committed these crimes.         You should return the only

23    verdict that is consistent with all the evidence that

24    you have received and that is guilty on all counts.

25    Thank you.
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 18 of 38
                                                                        18




1            THE COURT:      Mr. Parker.

2            MR. PARKER:      Thank you, your Honor.

3

4     CLOSING ARGUMENT BY MR. PARKER:

5            Good morning, everyone.         When I first got to talk

6     to you directly at the start of this trial, I told you

7     that the evidence would show that Mark Moffett didn't

8     force a single doctor to put a patient on Juxtapid, he

9     didn't pay any doctor to put a patient on Juxtapid, he

10    didn't bribe a doctor or nurse to put a patient on

11    Juxtapid, he didn't trade on friendships or romance to

12    get a patient on Juxtapid, he didn't trick anyone to put

13    a patient on Juxtapid, and he certainly didn't go behind

14    doctors' backs to get Juxtapid prescribed for their

15    patients without their knowledge, and that's what the

16    evidence showed.       Didn't it?

17           I told you that the evidence was going to show

18    that Mr. Moffett, what he did was help busy doctors,

19    busy nurses, and busy staff in doctors' offices get the

20    paperwork done for Juxtapid.          They asked for his help,

21    they wanted his help, they expected him to help, and he

22    helped, in good faith, honestly, with a sincere desire

23    to help make sick people better.           And I think the

24    evidence showed that.

25           And I told you that the evidence would show that
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 19 of 38
                                                                        19




1     Mark Moffett believed and trusted the doctors, some of

2     whom are his friends, that they knew what they were

3     doing, that they were appropriately selecting patients

4     to put on Juxtapid that had HoFH, and that the patients

5     who the doctors wanted to prescribe Juxtapid for did in

6     fact have HoH -- HoFH, and were proper Juxtapid

7     patients, and I think the evidence showed that as well.

8            Now I wish I would have said then that the

9     evidence also would show that Mr. Moffett did not pull

10    or control the strings, that the evidence would show

11    that he was the farthest thing from the "puppet master."

12    Did he make a poor choice of words when he said that?

13    Yeah, probably.      Was it anything more than braggadocio

14    to show his boss that he could get things done and was

15    capable of doing his job?

16           If you learned anything, from sitting here over

17    these last few weeks, is that it was incredibly

18    difficult to get an insurance company to approve

19    coverage for Juxtapid.        Test claims, verbal

20    authorizations, prior authorizations, clinical reviews,

21    denials, appeals, peer-to-peer phone calls, it's an

22    achievement when you can get through all of that and get

23    Juxtapid approved by an insurance company for a patient

24    who needs it.      It's an accomplishment that would spark

25    some pride and satisfaction and maybe a pat on your own
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 20 of 38
                                                                             20




1     back, something you want to take credit for with your

2     boss.    So instead of name calling, let's look at the

3     evidence.     And first let's look at the lay of the land.

4             Juxtapid was approved by the FDA for lowering

5     cholesterol in patients with HoFH.            The FDA gave no

6     guidance and set no criteria for diagnosing HoFH.                 It

7     could have required genetic testing, but it didn't.                    A

8     clinical diagnosis of HoFH would suffice.

9             The FDA could have set the criteria for a clinical

10    diagnosis, but it didn't do that either, so it was up to

11    the medical community to define the criteria for

12    clinically diagnosing HoFH.          And you've seen that there

13    was no consensus in the medical community on that, there

14    was no single uniform set of criteria that every doctor

15    would apply to make a clinical diagnosis of HoFH, that

16    much is clear from the slide that Mr. Basil liked, when

17    he had Sarah Whipple on the stand, that showed all of

18    the different criteria on the two sides, from scholarly

19    articles, for diagnosing clinically HoFH, with varying

20    minimum LDL levels, um, differing on the nature of

21    family history, high cholesterol, or premature cardiac

22    events, or with other differences.            And then there's the

23    Phase 3 clinical trial for Juxtapid in which all

24    patients had undergone genetic tests and were confirmed

25    with HoFH.     The LDL levels there ranged from 152 and up,
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 21 of 38
                                                                        21




1     and at the low end much lower than the criteria on the

2     slide that Mr. Basil liked.

3            The article that Dr. Dukkipati e-mailed to

4     Mr. Moffett recognizes that clinical diagnoses criteria

5     differ and it identifies some common or core criteria

6     for diagnosing FH, HeFH, and HoFH.            And I bet you never

7     thought you would know what I meant by saying that

8     sentence before you sat on this trial.             Those are

9     important aspects of the lay of the land, the world that

10    Mr. Moffett joined when he started at Aegerion, a

11    clinical diagnosis was all that was required, criteria

12    varied, criteria typically included high LDL levels,

13    family history of cath or cardiac conditions or high

14    cholesterol.      Doctors, who were properly informed that

15    Juxtapid was for HoFH and were made aware of that

16    clinical criteria, would be able to identify HoFH

17    patients in their practices.

18           I want to talk about these doctors who came in

19    here and said some incredible things, I think lie after

20    lie after lie, and I want to start where we ended with

21    Dr. Nallamothu, who's been a cardiologist in the United

22    States for 20 years, I think he said, and who went

23    through a residency as a doctor and then a multiyear

24    fellowship in cardiology before he could start

25    practicing, who writes coherent complicated medical
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 22 of 38
                                                                          22




1     notes for his patients in perfect English, who reads

2     technical and professional journals written in English,

3     yet he tried to tell you that he could not possibly have

4     written an appeal letter for Janet David because English

5     is his second language, he would not possibly know how

6     to use those words.        And that's absurd.

7            He also had half a dozen cockamamie reasons why

8     his calendar is really not his calendar.              He has no

9     control over what's in it.          He has no idea what's in it.

10    He apparently has no input into what's in it.               If it

11    says he has a meeting scheduled with Mr. Moffett, he has

12    absolutely no idea how that could have gotten in there

13    because, boy, he sure doesn't remember meeting

14    Mr. Moffett in 2014, months before he prescribed

15    Juxtapid for his patients, including Janet David.

16    Didn't he have to say that?          Didn't he have to say,

17    "Meeting"?     "What meeting, I never had a meeting?"

18    Because if he had a meeting with Mark Moffett in his

19    office on November 4th, 2014, it would have to have been

20    about Juxtapid.

21           Why else would he see Mark Moffett?             They weren't

22    friends.     He was a drug rep selling one drug.            They had

23    no personal relationship.         It wouldn't have been a

24    social meeting.      If he admitted that he had a meeting

25    with Moffett, then pretty much everything else he said
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 23 of 38
                                                                           23




1     would unravel, like "I never met or spoke with Mark

2     Moffett."     Like "I didn't know what Juxtapid was till

3     the agents told me about it in 2018."             Like he didn't

4     know what HoFH was?        How about that one?

5            Ms. Hemani asked him how he learned about new

6     medications that were pertinent to his practice and he

7     said something about CMA meetings, office seminars,

8     reading medical journals, interactions with his

9     colleagues, but he didn't really know anything about

10    Juxtapid in 2014 and 2015.          All of his other colleagues

11    did.   So that's just mind boggling.

12           And how did a script get written for Juxtapid for

13    Ms. David in the first place?          There was no treatment

14    note in the medical file -- well there is a treatment

15    note in the medical file, it's marked as an exhibit,

16    it's by Dr. Nallamothu's nurse, Jenn Law, and she says

17    that they're going to talk to Ms. David about Juxtapid.

18    So how did that happen?         Did she do it on her own?         Why?

19    Why would a nurse make that kind of decision?               Or was

20    Mr. Moffett behind it, did he somehow get access to

21    Nallamothu's EMR -- medical records?            "Take Janet David

22    out, try to get her on Juxtapid behind Dr. Nallamothu's

23    back," where's the evidence for that?             If that's what

24    happened, presumably Jenn Law would have known that.

25    Where is she?      Why didn't they fly her in from Illinois
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 24 of 38
                                                                              24




1     to testify that Moffett was behind this?              Doesn't it

2     make more sense that Nallamothu wanted Janet David on

3     Juxtapid and told Jenn Law, who told Ms. David, and made

4     a note of it in the records, and then brought in

5     Aegerion, including the onboarding nurse?

6            But Nallamothu's most consequential lie is that he

7     signed none of the paperwork.          He signed it all.          And

8     you know that from when I walked you through it on the

9     presenter.     I'm not going to belabor this because you've

10    got all of that material and you can look at it in the

11    jury room during your deliberations.            There's the full

12    signatures that we know are his, and the full signature

13    on the top employment agreement, which is marked as an

14    exhibit, and we have the full signatures on the Juxtapid

15    paperwork, and you could look at those.             One we know is

16    his, two he said previously were his, but now they're

17    not, and you can make up your minds.            They're identical.

18    And the short, um, signatures that I pulled out of the

19    medical records and compared to the other Juxtapid

20    paperwork is his as well.

21           So let's talk about Dr. Goswami.            At least he

22    admitted that he signed the Juxtapid form and the

23    statement of medical necessity for his patient,

24    Mr. Twigg, and the REMS enrollment form, but he also

25    said that the first time he saw these forms was when the
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 25 of 38
                                                                           25




1     agents showed them to him during their interviews.

2     What?    "You signed paperwork in 2014 and then you say,

3     'I've never seen it before the agents showed it to me'?"

4             He also said that Fenofibrate was for treating

5     triglycerides and that the entry for a treated LDL

6     level, that I think Mr. Basil showed you, was really an

7     untreated level, because Fenofibrate is not for lowering

8     cholesterol.      Well I put in a label for Fenofibrate, the

9     first page, and the first indication is for lowering LDL

10    cholesterol.

11            But again, Goswami's biggest and most

12    consequential lie is about other signatures.               He says

13    that the signatures are not his on what I call the

14    "proactive letter," um, Exhibit 77, Mr. Basil put it up,

15    where he says he's writing "proactively to get approval

16    for Juxtapid," and the second letter, the appeal letter.

17    The proactive letter is the one that he said Moffett

18    offered to write for him, he said "Okay, write it," he

19    said Moffett showed it to him, and then Goswami says, "I

20    can't sign that, it's not true."           But he told the agents

21    that it was his signature on it.           "I can't sign that,

22    it's not true, but boy that really looks like my

23    signature."     So that's more mind boggling, right?

24            So compare the signatures on those letters with

25    his known signatures that he's admitted to on the
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 26 of 38
                                                                             26




1     statement of medical necessity, the prescription, the

2     REMS enrollment form, and they're the same.

3            Dukkipati also had the same issues with denying

4     here at trial that signatures were his, on several

5     documents, two scripts for Crystal Houston, and a

6     statement of medical necessity and a prior authorization

7     form for Roy Young, he had denied that he signed any of

8     those documents.       And then when I asked him if he told

9     the agents that he did sign all of them previously, on

10    more than one occasion, he said, "I can't remember."

11    Really?     Is that the kind of thing that you don't

12    remember?     I mean you might not remember whether a

13    specific slide in a decl. was shown in an educational

14    dinner in 2014, but would you really not remember

15    whether you identified your signature previously to an

16    FBI agent who's asking you about your signature and your

17    name on this paperwork?         Fortunately we have a known

18    sample of Dr. Dukkipati's signature again from the Pao

19    Bistro sign-in sheet.        I put it up with his other

20    signatures.     You all saw it.       Look at everything.         He

21    signed everything.

22           Now there's something curious about Julie

23    Santarelli's testimony.         I asked her something, she gave

24    an answer, and then I saw her look directly at

25    Ms. Hemani and mouth the word "Sorry."             And maybe all of
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 27 of 38
                                                                              27




1     you saw that --

2            MR. BASIL:      Objection.

3            THE COURT:      No, you can't testify, so that's not

4     evidence.     He did ask her about it, and he may assume

5     that the jury saw something.          You may argue from that,

6     Mr. Parker.

7            MR. PARKER:      Maybe all of you saw that, maybe you

8     didn't.     Maybe some of you saw it, maybe you didn't.

9     But that's not right.        Witnesses are supposed to come in

10    here and tell the truth, not tow the government line.

11           And what about leaving out of her education her

12    bachelor of science degree in biology?             She said that

13    Ms. Hemani only asked her about her nursing training,

14    but that's again for you to remember, whether or not

15    that was the question, and if that's how Ms. Hemani did

16    phrase the question, why did she put it that way?                  To

17    bolster a suggestion that Mark Moffett would be able to

18    take advantage of Ms. Santarelli, to pull her strings?

19           And let's talk about Mishkel's signature, the "G"

20    swoosh or the squiggle.         I think he ultimately admitted

21    that because he didn't remember seeing any of the

22    documents with that "G" on it, he could actually have

23    signed them all.       Every "G" swoosh you have seen could

24    have been actually written by Mishkel or by Santarelli,

25    who had authority to sign on Mishkel's behalf.               And
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 28 of 38
                                                                         28




1     isn't it impossible to determine who put the "G" on

2     those documents?       I mean it's not like the "Dukkipati"

3     and all of those signatures which looked complicated and

4     hard to imitate.

5            We know Julie Santarelli brought one draft letter

6     of appeal to Mishkel, but she's not sure which one, for

7     his review, and she says he approved it and it was sent

8     out.   She says she's not sure if Mishkel signed it, but

9     why wouldn't he?       He read it.     He approved it.       Why

10    wouldn't he sign it too?

11           And we also know that Mishkel could have had

12    Ms. Santarelli draft another appeal letter, he thought

13    it might have been the Barbara Lawrence one, and he said

14    that he may have referred it to her to draft.               If that's

15    the case, wouldn't it make sense that she signed that

16    letter too, or that Mishkel did?

17           My point being that if the government contends

18    that Mr. Moffett not only customized appeal letters for

19    Mishkel's use, but signed them as well, the state of the

20    evidence is nowhere near proof beyond a reasonable doubt

21    that he did that.       If Mishkel signed the appeal letters,

22    particularly after reviewing and approving one of them,

23    that's a further indication that Mark Moffett reasonably

24    believed that Mishkel's patients actually had HoFH.                He

25    already would have signed this prescription and this
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 29 of 38
                                                                          29




1     statement of medical necessity, the appeal letter comes

2     later.    The statement of medical necessity and the

3     script say the patient had HoFH.           The appeal letter says

4     the same thing.

5              Goswami, Mishkel, and Dukkipati, all say they were

6     not prescribing -- or they were prescribing off-label.

7     They say that now, that they were prescribing off-label

8     to treat nonHoFH patients, and that's all well and good,

9     but the real question, and one of the critical questions

10    you need to answer, is did Mr. Moffett know that?                 Did

11    the government prove that beyond a reasonable doubt?

12    And, no, there's no evidence of that, not even

13    whatsoever, let alone beyond a reasonable doubt.

14             First and foremost, not one of these doctors say

15    that they told Mr. Moffett they were prescribing

16    Juxtapid off-label for nonHoFH patients.              None of them

17    said they told Moffett, "I don't have any HoFH patients,

18    but let's try this out on patients who don't have it and

19    see if it works."       Goswami didn't say that.         Mishkel

20    didn't say that.       Dukkipati didn't say that.          And none

21    of them put in their medical records that they were

22    prescribing for patients -- um, Juxtapid for patients

23    off-label who didn't have HoFH.           None of them even told

24    their patients they were prescribing Juxtapid off-label,

25    even though they knew that the only FDA-approved
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 30 of 38
                                                                        30




1     indication for it was HoFH.          If Goswami, Mishkel, and

2     Dukkipati, were prescribing Juxtapid off-label for

3     patients who didn't have HoFH, that was a close secret

4     that only they knew, because they never said it to

5     Moffett and they never made any mention of it anywhere

6     in their records, and they didn't even tell their

7     patients about it.

8            So what they did say to Mr. Moffett about Juxtapid

9     shows that they knew what it was for.             Mishkel e-mailed

10    Mr. Moffett with the article from a journal on January

11    14th, right after Mr. Moffett started with Aegerion,

12    because he was concerned whether Juxtapid was effective.

13    Mr. Moffett e-mailed back that the article didn't

14    specifically address HoFH, but he would fully research

15    it.   You have this e-mail chain, it's in evidence, and

16    it's back and forth in one day.

17           Mr. Moffett had no reason to think that anybody

18    other than Mishkel would ever see that e-mail -- his

19    friend.    If Mr. Moffett intended to encourage doctors to

20    market Juxtapid to patients who didn't have HoFH, a

21    private e-mail to his friend would have been the perfect

22    place to do it, "Don't worry, Greg, it's good for

23    nonHoFH patients too, you can prescribe the heck out of

24    it," is what he would have said if that's what he

25    thought and believed.
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 31 of 38
                                                                              31




1             Dukkapati e-mailed Mr. Moffett a different article

2     from a different scholarly journal that unequivocally

3     said that Juxtapid was for treating patients with HoFH,

4     that's in evidence too.         So what these doctors did not

5     say, "We're prescribing Juxtapid off-label," and what

6     they did say, in the Mishkel and Dukkipati e-mails

7     referencing journal articles about what Juxtapid was

8     for, shows that they fully understood what it was for.

9             And what about the other way around, is there any

10    evidence that Mr. Moffett was encouraging these doctors

11    to prescribe off-label for patients who didn't have

12    HoFH?    And I think on balance that's a "No" too.                The

13    evidence shows that Mr. Moffett consistently made

14    efforts to educate these doctors that Juxtapid was only

15    for treating HoFH.       He didn't always use that term in

16    his e-mails and Mr. Basil put up three e-mails from the

17    course of two years of selling Juxtapid, um, that

18    Mr. Moffett didn't put the term "HoFH" in the e-mails,

19    but what he put in those e-mails was the kinds of things

20    that patients would have if they were suitable for

21    Juxtapid, what he put in those e-mails was the general

22    criteria for diagnosing Juxtapid clinically.

23            On the whole, the evidence that you'll have, and

24    you'll see it all, was that Mr. Moffett was upfront and

25    explicit that Juxtapid was for treating HoFH.               You have
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 32 of 38
                                                                           32




1     the August 24, 2014 infamous Pao Bistro meeting that

2     nobody can remember anything about.            You have the July

3     2014 e-mail, that's also marked in evidence, from

4     Mr. Moffett to all the doctors, saying, um, there's a

5     Phase 3 study, and of course the Phase 3 study, which is

6     attached, is on HoFH and it's all about how the patients

7     have HoFH and how Juxtapid works to treat HoFH.

8            And Mishkel didn't even admit that Mark -- he did

9     admit that Mr. Moffett told him that Juxtapid was for

10    treating HoFH, but he had to say that because he said it

11    before to government investigators.            But he added

12    something new at trial, something he'd never said to the

13    government investigators in his six interviews and in

14    his sworn-under-oath prior testimony.             Dr. Mishkel said

15    that Mr. Moffett also told him that Juxtapid was not

16    just for patients with HoFH, it was also an alternative

17    for people who have high cholesterol and had no other

18    alternative.      In other words, Mishkel was saying,

19    "Moffett told me it could be used off-label."               But he

20    had been interviewed six times and he had given

21    testimony under oath and he had never said that before.

22           Now, the Dande, Gough, Quinones, Gordon Hurst

23    piece of this case is different because those, um,

24    witnesses -- well because Dande doesn't say how he's

25    prescribing off-label, Dande says, "I thought Juxtapid
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 33 of 38
                                                                        33




1     was for FH, and Gordon Hurst had FH," and so Dande

2     thought he was prescribing on-label.            Then he reached

3     out to Marti Quinones, Marti Quinones reached out to the

4     previous Juxtapid rep, that rep reached out to

5     Mr. Moffett, and Mr. Moffett ended up calling them at

6     that office.      And it's important, and you might not have

7     picked up on this, because it's a detail, but that

8     office is in Mattoon, Illinois, Dande's office and

9     Gough's office is in a different town than Mishkel's and

10    Goswami's and Nallamothu's, that was in Springfield.              So

11    this was the first time that Mr. Moffett called on the

12    Mattoon office.      And this is also, if you put all of the

13    evidence together, the first and earliest date that

14    Mr. Moffett, um, had called on any of these doctors

15    offices and started up the process for prescribing

16    Juxtapid, February 28th, 2014.           It was only a month and

17    a half after Mr. Moffett started.

18           THE COURT:      5 more minutes, Mr. Parker.

19           MR. PARKER:      Your Honor, well may I have 10 more

20    minutes?

21           THE COURT:      5.

22           MR. PARKER:      The government makes a big deal out

23    of Gordon Hurst not being Gough's patient, but isn't the

24    question, did Mr. Moffett know that?            Did he know, when

25    he was called to that office, because they had
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 34 of 38
                                                                        34




1     identified a Juxtapid patient, that Hurst was Dande's

2     patient, not Gough's?        Dande didn't even know that.

3     Dande thought at the time that they were both treating,

4     um, Hurst.     So how is Mr. Moffett supposed to know that?

5            But the most important thing out of all of this,

6     um, the Hurst-Dande evidence, is that when it came time

7     to fill out the prior authorization form on March 19th,

8     and Mr. Basil showed you the e-mail from Mr. Moffett to

9     Marti Quinones, um, the prior authorization -- the

10    statement of medical necessity and the script had

11    already been filled out, it had already been signed by

12    Allyson Gough, there had already been an attestation of

13    HoFH for Mr. Hurst, and Dande's name is on the prior

14    authorization form as the prescriber.             Well how did that

15    get there?     That was filled out by, um, Marti Quinones,

16    she identified her handwriting, um, which makes sense

17    because Dande is the one who told her to reach out and

18    call Moffett.

19           Now let's look at Aegerion.           I just have a few

20    minutes left, I guess, so I'm just going to say, and

21    leave it to you to look at the evidence, that all of the

22    witnesses I think lied about their awareness of the REMS

23    program, all of them were aware of the need for the risk

24    of liver hypertoxicity and the need for testing, and all

25    of them knew -- and that was the very reason for the
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 35 of 38
                                                                          35




1     REMS program.

2             I was going to talk about genetic testing, but

3     I'll just say this.        All of the witnesses came in here

4     and said, um, "The only sure way to diagnose HoFH is

5     with a genetic test, and I never did one, so my patient

6     didn't have HoFH."       There's a lot of evidence that came

7     in in this case that undercuts that, and particularly

8     the FDA approval of a clinical diagnosis diagnosing

9     HoFH.

10            I want to end where I ended in my opening and

11    that's that Mr. Moffett trusted these doctors, but he

12    not only trusted them, he respected them.              He trusted

13    that they knew what HoFH looked like because he told

14    them what HoFH looked like.          He trusted that the one,

15    two, or five patients out of the thousands that each of

16    them treated had a clinical diagnosis consistent with

17    HoFH.     He trusted that the doctors were not prescribing

18    Juxtapid off-label, they never told him that they were.

19    He trusted them literally with the lives of his family

20    members, his brother and father were treated by

21    Dr. Goswami, Dr. Mishkel took care of Mr. Moffett's

22    mother.    They went to each other's homes, they ate each

23    other's food.      They went to football games together,

24    they socialized, they did favors, they watched each

25    other's kids when they needed it.            They all knew
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 36 of 38
                                                                          36




1     Mr. Moffett for many years professionally and some of

2     them were his friends for many years.

3              I asked Mishkel if he prescribed Juxtapid because

4     he wanted his patients to get better?             And he said

5     "Yes."    And I said, "Isn't that what Mr. Moffett wanted

6     too?"    And he said "Yes."       No hesitation, no double-talk

7     or evasion on that question, one simple word, "Yes."

8              I've got two simple words, "Not guilty."            Send

9     Mark Moffett home with his family the way he walked into

10    this courtroom today, as an innocent man, so he can put

11    his life back together and back on track.              Thank you.

12             THE COURT:    A brief rebuttal from the government?

13             MR. BASIL:    Yes, your Honor.

14             THE COURT:    Brief.    Go ahead.

15

16    REBUTTAL ARGUMENT BY MR. BASIL:

17             Ladies and gentlemen, Mr. Moffett must be the

18    unluckiest man in the world because he has a drug for a

19    one-in-a-million kind of patient and yet he found a

20    whole bunch of them with doctors in just one practice,

21    Prairie Cardiovascular, and the doctors, according to

22    Mr. Parker, he just said they all diagnosed these

23    patients clinically with HoFH, the only problem is the

24    only person they told in the world was Mark Moffett.

25    They didn't tell the patients, they didn't put it in
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 37 of 38
                                                                            37




1     their charts.      And when Mr. Parker says that the charts

2     don't say that they were prescribing off-label?                   Ladies

3     and gentlemen, that's just not true, if you go and look

4     at those charts, they say they're prescribing Juxtapid

5     for statin intolerance.

6            And, Mr. Moffett, was he marketing off-label?

7     Yeah, it didn't say "HoFH."          Did he have his own

8     criteria, Dr. Moffett, did he have his own criteria?

9     Well those criteria don't appear anywhere except in his

10    e-mails, ladies and gentlemen.

11           And when Mr. Parker says, "Oh, Dr. Mishkel never

12    said before that Moffett was marketing off-label for

13    statin intolerance?        Well, ladies and gentlemen, go look

14    at Moffett's e-mail to Mishkel in the spring of 2014, I

15    showed it to you in my closing argument, what he says

16    there is it's for statin intolerant patients.

17           But let me just end with this simple fact for you.

18    On the day that Mark Moffett was in Mattoon to get the

19    signatures on the forms from Ally Gough, she told you

20    that Gordon Hurst wasn't there that day.              This is

21    Exhibit 29 in evidence, it's the HIPPA consent form for

22    Gordon Hurst, ladies and gentlemen, and there's that

23    handwriting on it that you know.

24           Ladies and gentlemen, when that man needed a

25    signature on a form and he needed to get it, he did it.
     Case 1:18-cr-10249-WGY Document 103 Filed 02/21/20 Page 38 of 38
                                                                        38




1     That's fraud.      That's all you need to know.          You should

2     find him guilty on all counts.

3            (EXCERPT ends.)

4

5                          C E R T I F I C A T E

6

7            I, RICHARD H. ROMANOW, OFFICIAL COURT REPORTER, do

8     hereby certify that the forgoing transcript of the

9     record is a true and accurate transcription of my

10    stenographic notes, of the aforementioned EXCERPT,

11    before Judge William G. Young, on Thursday, December 19,

12    2019, to the best of my skill and ability.

13

14

15
     /s/ Richard H. Romanow 02-21-20
16   ________________________
     RICHARD H. ROMANOW Date
17

18

19

20

21

22

23

24

25
